Order entered August 4, 2022




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                            No. 05-20-01118-CV

                     BRIGETTA D'OLIVIO, Appellant

                                      V.

                HILARY THOMPSON HUTSON, Appellee

              On Appeal from the County Court at Law No. 2
                          Collin County, Texas
                  Trial Court Cause No. 002-02704-2020

                                   ORDER
           Before Justices Partida-Kipness, Reichek, and Goldstein

     Before the Court is appellant’s supplemental emergency motion to abate this

appeal. We DENY the motion.


                                           /s/   ROBBIE PARTIDA-KIPNESS
                                                 JUSTICE